Citation Nr: 1737840	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  17-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for residuals of a shrapnel wound to the right leg other than a right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1950 to August 1953, including service in the Republic of Korea.  Among his decorations are the Purple Heart Medal, Combat Action Ribbon, and the Korean Service Medal with three Bronze Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Later in March 2000, the RO received additional private medical records relevant to the issue of entitlement to service connection for residuals of a shrapnel wound to the right leg.  Thus, as new and material evidence was received within one year of the March 2000 decision, it did not become final and is the proper rating decision on appeal to the Board.  38 C.F.R. § 3.156(b).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2017.  A transcript of the hearing has been associated with the record.

The Board has bifurcated the Veteran's claim into two separate issues as reflected on the title page, as to do so allows for a favorable disposition on the right hip issue at this time.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to residuals of a shrapnel wound to the right leg other than a right hip disability is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's osteoarthritis and degenerative joint disease of the right hip is the result of his combat service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right hip disability, namely osteoarthritis and degenerative joint disease, are met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Regarding the first element of service connection, Veteran has been diagnosed with osteoarthritis and degenerative joint disease of the right hip, status post total hip replacement.  See, e.g., March 2000 VA x-ray and July 2002 VA examination report.  Although his service treatment records are not available, his personnel records reflect that he was a combat veteran who was wounded in action when he sustained a shrapnel wound to the right leg, and was awarded a Purple Heart Medal and the Combat Action Ribbon.  See DD Form 214; see also April 1952 Navy Memo.  He has reported that when he was hit with the shrapnel, it "blew him back" and resulted in an injury to his right hip.  See July 2002 VA examination report at 1.  As this report is consistent with the circumstances of his combat service, the Veteran is entitled to the combat presumption.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Thus, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

Moreover, the July 2002 VA examiner noted that there was no documentation of an in-service injury to the hip, but indicated that if such documentation became available, that it would be "as likely as it is not" that the Veteran's current hip disability would be related to that injury.  However, as indicated above, a documented injury is not necessary, due to attachment of the combat presumption.  Accordingly, all elements having been met, service connection for a right hip disability is warranted.  Moreover, as the March 2000 rating decision is not final, the effective date of the award is the date of his original claim, or October 28, 1999.  38 C.F.R. § 3.156


ORDER

Service connection for osteoarthritis and degenerative joint disease of the right hip is granted effective October 28, 1999.

REMAND

The Veteran reports other symptoms affecting his right lower extremity from his combat injury, to include knee and calf problems and neurological issues.  On remand, an examination is necessary to assess the nature and etiology of these symptoms.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Any outstanding treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of a shrapnel wound to the right leg other than a right hip disability.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Following a review of the claims file, and a thorough review of the 2017 Board Hearing Transcript, please address the following:

(a) Identify all disabilities affecting the right lower extremity (other than the right hip) diagnosed since October 1999, to include any knee, calf, muscle and neurological disabilities.  If a right knee cyst diagnosis is not warranted, please reconcile this finding with the diagnosis of the same in a July 2014 VA treatment record.  

(b) For any disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or better probability) that such disability:

(1) is related to his right leg shrapnel wound in service.  In addressing this question, please concede the Veteran's reports of any in-service injury to the right lower extremity from the shrapnel wound, even though such injury may not be documented.

(2) is proximately due to his service-connected right hip disability; or

(3) has been aggravated (permanently worsened) by service-connected right hip disability.

In addressing these questions, the examiner is asked to review and consider the Veteran's Board Hearing testimony and his competent and credible reports of injuries sustained during service, as well as reports of continuous symptomatology, and note that the lack of contemporaneous medical records is not dispositive and may not be used as a basis for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

4. Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


